Duckworth, Chief Justice.
While two of the warrants of the State of North Carolina charge the crime of fraud, committed on the 24th day of May 1967, and the 26th day of September 1967, which the appellant seeks to refute by testimony of two witnesses that he was in Nashville, Tennessee, on these dates and not in North Carolina, yet the other warrant charges he did conspire with others and commit the crime of fraud in the State of North Carolina on the 24th day of May 1967, and “for several months after”; hence the prima facie case as made by the warrant of North Carolina and the extradition warrant of the Governor of Georgia has not been overcome. The lower court did not err in remanding him to the custody of the sheriff to be extradited to North Carolina.

Judgment affirmed.


All the Justices concur.